Exhibit 10.48

 

STAY BONUS AGREEMENT

 

THIS AGREEMENT is entered into between GENERAL MOLY, INC., (“Company”), whose
mailing address is 1726 Cole Blvd., Suite 115, Lakewood, Denver, CO 80401, and
Lee Shumway, (“Employee”), whose mailing address is 430 Mountain City Highway,
Elko, NV 89801.

 

RECITALS

 

WHEREAS, Company wishes to have Employee continue his/her employment with
Company through the critical phase of obtaining permitting and construction
financing for, and the construction of, the Mt. Hope mine;

 

WHEREAS, Employee wishes to continue employment with Company as Director,
Business Process & IT; and

 

WHEREAS, Company agrees to provide a Stay Bonus and a Restricted Share Award to
Employee, expressly conditioned upon the terms and conditions described within
this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and for the covenants
and conditions hereinafter contained, the parties hereto agree as follows:

 


1.             TERM OF AGREEMENT.  THIS AGREEMENT SHALL BE IN EFFECT FROM
7-MAY-2009 (“BEGINNING DATE”), AND END ON JANUARY 1, 2011 (“END DATE”).


 


2.             VALUE OF STAY BONUS.  IF EMPLOYEE REMAINS CONTINUOUSLY EMPLOYED
AS AN EMPLOYEE BY COMPANY FROM THE BEGINNING DATE THROUGH THE END DATE, COMPANY
SHALL PAY EMPLOYEE A STAY BONUS IN THE AMOUNT OF $43,945.00, LESS APPLICABLE
WITHHOLDING FOR TAXES AND APPLICABLE PAYROLL DEDUCTIONS.  PAYMENT OF THE STAY
BONUS SHALL BE MADE IN A LUMP SUM ON A DATE DETERMINED BY THE COMPANY WITHIN
SIXTY (60) DAYS AFTER THE END DATE, EXCEPT AS REQUIRED BY SECTION 5 REGARDING
COMPLIANCE WITH SECTION 409A.


 


3.             RESTRICTED STOCK AWARD.  COMPANY AGREES TO GRANT AN AWARD OF
54,732 SHARES OF RESTRICTED STOCK (THE “SHARES”) IN ACCORDANCE WITH THE TERMS OF
THE COMPANY 2006 EQUITY INCENTIVE PLAN AND APPLICABLE RESTRICTED STOCK AWARD
AGREEMENT BETWEEN COMPANY AND EMPLOYEE, WHICH SHALL BE INCORPORATED BY
REFERENCE.  THE SHARES SHALL VEST IN FULL IN ACCORDANCE WITH THE TERMS OF THE
RESTRICTED STOCK AWARD AGREEMENT ON THE END DATE PROVIDED THAT EMPLOYEE HAS
REMAINED CONTINUOUSLY EMPLOYED BY COMPANY FROM THE BEGINNING DATE THROUGH THE
END DATE.  ALL TERMS AND CONDITIONS OF THE AWARD OF THE SHARES SHALL BE GOVERNED
BY THE RESTRICTED STOCK A WARD AGREEMENT.


 


4.             EMPLOYMENT STATUS.  THIS AGREEMENT IS NOT AN EMPLOYMENT AGREEMENT
AND DOES NOT GUARANTEE EMPLOYEE EMPLOYMENT WITH COMPANY FOR ANY SPECIFIC PERIOD
OF TIME.  EMPLOYEE


 

--------------------------------------------------------------------------------


 


SHALL REMAIN AT ALL TIMES AN EMPLOYEE AT WILL WHOSE EMPLOYMENT MAY BE TERMINATED
BY EITHER PARTY AT ANY TIME, WITH OR WITHOUT CAUSE.


 


5.             CONFIDENTIALITY.  EMPLOYEE EXPRESSLY AGREES TO KEEP THE SUBSTANCE
AND TERMS OF THIS AGREEMENT STRICTLY CONFIDENTIAL.  WITH THE EXCEPTION OF
IMMEDIATE FAMILY, TAX ADVISORS, AND ATTORNEYS, EMPLOYEE FURTHER AGREES THAT HE
WILL NOT COMMUNICATE (ORALLY OR IN WRITING) OR IN ANY WAY DISCLOSE THE TERMS OF
THIS AGREEMENT TO ANY PERSON WITHOUT THE PRIOR EXPRESS WRITTEN CONSENT OF
COMPANY, UNLESS COMPELLED TO DO SO BY LAW.  EMPLOYEE ACKNOWLEDGES THAT COMPANY
MAY BE REQUIRED TO DISCLOSE THE TERMS, AND FILE A COPY OF, THIS AGREEMENT
PURSUANT TO APPLICABLE SECURITIES LAWS OR OTHER LEGAL REQUIREMENTS.


 


6.             COMPLIANCE WITH SECTION 409A.  THE PARTIES INTEND THAT PAYMENT OF
THE STAY BONUS WILL NOT BE SUBJECT TO ADDITIONAL TAXES PURSUANT TO SECTION 409A
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“SECTION 409A”).  THE
PROVISIONS OF THIS AGREEMENT SHALL BE INTERPRETED AND CONSTRUED CONSISTENT WITH
SUCH INTENT.  TO THE EXTENT REQUIRED UNDER SECTION 409A, IF EMPLOYEE IS A
“SPECIFIED EMPLOYEE” WITHIN THE MEANING OF SECTION 409A AS OF THE DATE OF
EMPLOYEE’S SEPARATION FROM SERVICE WITH COMPANY, PAYMENT OF THE STAY BONUS SHALL
BE DELAYED SIX MONTHS FOLLOWING EMPLOYEE’S DATE OF SEPARATION FROM SERVICE.  IN
ANY EVENT, EXCEPT FOR THE RESPONSIBILITY OF COMPANY TO WITHHOLD APPLICABLE
INCOME AND EMPLOYMENT TAXES, COMPANY SHALL NOT BE RESPONSIBLE FOR THE PAYMENT OF
ANY APPLICABLE TAXES INCURRED BY EMPLOYEE PURSUANT TO THIS AGREEMENT.


 


7.             ADDITIONAL PROVISIONS.


 


A.            THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE
PARTIES CONCERNING THE PAYMENT OF THE STAY BONUS.  THIS AGREEMENT AND THE
RESTRICTED STOCK AWARD AGREEMENT CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE
PARTIES CONCERNING THE AWARD OF THE SHARES.  THIS AGREEMENT DOES NOT AFFECT ANY
OTHER AGREEMENTS BETWEEN COMPANY AND EMPLOYEE.  THIS AGREEMENT MAY NOT BE
MODIFIED OR AMENDED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY BOTH PARTIES.


 


B.            THIS AGREEMENT AND THE PROVISIONS HEREOF SHALL BE CONSTRUED, GIVEN
EFFECT AND GOVERNED BY THE LAWS OF THE STATE OF COLORADO, AND IN THE EVENT OF A
BREACH OF THIS AGREEMENT BY ANY OF THE PARTIES, IN ADDITION TO OTHER SPECIFIC
REMEDIES HEREIN, THE OTHER PARTY SHALL HAVE ALL REMEDIES AT LAW OR EQUITY
PROVIDED BY THE LAWS OF THE STATE OF COLORADO.  VENUE FOR ANY ACTION SHALL BE IN
THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLORADO OR THE DISTRICT
COURT OF JEFFERSON COUNTY, COLORADO.  EACH PARTY WAIVES ANY OBJECTION HE/SHE/IT
MIGHT HAVE TO THE LAYING OF VENUE IN SUCH COURTS, INCLUDING BUT NOT LIMITED TO
OBJECTIONS BASED ON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE, OR
INCONVENIENCE OF THE FORUM.


 


C.            EACH PARTY HAS REVIEWED THIS AGREEMENT AND HAS HAD THE OPPORTUNITY
TO CONSULT WITH COUNSEL REGARDING THE PROVISIONS THEREOF, AND ACCORDINGLY, THE
NORMAL RULE OF CONSTRUCTION TO THE EFFECT THAT ANY AMBIGUITIES ARE TO BE
RESOLVED AGAINST THE DRAFTING PARTY SHALL NOT BE EMPLOYED IN THE INTERPRETATION
OF THE AGREEMENT.

 

2

--------------------------------------------------------------------------------


 


D.            THE PARTIES HEREBY UNCONDITIONALLY WAIVE THEIR RIGHT TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR
INDIRECTLY, THIS AGREEMENT.


 


E.             IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID OR
UNENFORCEABLE, THE REMAINING PROVISIONS SHALL REMAIN FULLY ENFORCEABLE ACCORDING
TO THEIR TERMS.


 


F.             THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, INCLUDING FAX
COUNTERPARTS, AND ALL COUNTERPARTS TOGETHER SHALL CONSTITUTE ONE EXECUTED
AGREEMENT.


 

DATED this 7 day of May, 2009.

 

GENERAL MOLY, INC.:

 

EMPLOYEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/David Chaput

 

 

/s/Lee M. Shumway

5/7/09

 

 

date

 

Employee

date

 

 

 

 

 

 

Title

CFO

5-7-09

 

 

 

 

3

--------------------------------------------------------------------------------